DETAILED ACTION
Claims 1-30 filed December 14th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments regarding the hindsight reasoning used to combine the prior arts of Subramaniam (US2010/0185711) in view of Hsu (US2008/0186278) in view of Schaff (US2011/0193780). The Examiner respectfully disagrees with the applicant’s assertion that Subramaniam does not teach classifying a first action. Paragraph 32 states: 
“As will be seen, the blood glucose information may be stored locally on the tool 54, and/or uploaded through network device 46 to the local server 12 where it is stored on the database 14 and accessible (along with previous test information) to a monitoring physician. In addition, the tool 54 may be operable by the physician to perform specific functionality, or the tool may be disconnected from the network device and used to gather information on an offline basis that is later automatically uploaded over the network 30 to the medical professional when the tool 54 is subsequently reconnected with the network device 46.”
Thus, Subramaniam teaches that the remote physician is able to specify an action to be performed on the biometric device/diagnostic tool 54. The operations performed by the physician are then classified into actions to be performed by the diagnostic tool. 
The Examiner believes that the prior art combination teaches the limitations of the claim languages, however, the Examiner is in agreement with the applicant regarding the non-obviousness of the combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624